Case: 18-30806       Document: 00514898092        Page: 1     Date Filed: 04/02/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                  ___________________
                                                                             Fifth Circuit

                                                                            FILED
                                                                          April 2, 2019
                                     No. 18-30806
                                  Summary Calendar                       Lyle W. Cayce
                                  ___________________                         Clerk

HAROLD JOE BLACK,

              Plaintiff - Appellant

v.

LOUISIANA DEPARTMENT OF CORRECTIONS; SUSAN GRIFFIN,

              Defendants - Appellees

                               _______________________

                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:16-CV-799
                              _______________________

Before JOLLY, COSTA, and HO, Circuit Judges.

PER CURIAM: ∗

       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.